Appeal from a judgment of the Wayne County Court (John B. Nesbitt, J.), rendered February 13, 2014. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, a misdemeanor.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of driving while intoxicated as a misdemeanor (Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [b] [i]). We reject defendant’s contention that County Court erred in refusing to suppress his statements to the arresting officer. The officer’s initial questioning of defendant was investigatory in nature (see People v Tieman, 132 AD3d 703, 703-704 [2015]; People v Allen, 15 AD3d 933, 934 [2005], lv denied 4 NY3d 883 [2005]), and “he was not, as a matter of *1430law, in custody at this time for purposes of the need to give Miranda warnings” (People v Bennett, 70 NY2d 891, 894 [1987]; see People v Fong, 233 AD2d 115, 115-116 [1996], lv denied 89 NY2d 942 [1997]). Present — Scudder, P.J., Smith, Valentino, Whalen and DeJoseph, JJ.